— Yesawich, Jr., J.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
We remitted this matter to respondent Commissioner of Correctional Services for an amplified statement of the evidence relied upon in finding petitioner guilty of committing an assault (144 AD2d 834). The Hearing Officer who conducted petitioner’s hearing has now furnished to us and has served upon petitioner’s counsel a revised statement further detailing the evidence he relied upon, which in conjunction with the transcript of the Hearing Officer’s interview with the confiden*881tial informant, submitted for our in camera review, satisfies due process and the Commissioner’s regulations (see generally, Matter of Boyd v Coughlin, 105 AD2d 532, 533).
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Casey, Yesawich, Jr., and Mercure, JJ., concur.